Exhibit 20 Press release issued November 14, 2012 For Immediate Release November 14, 2012 BOWL AMERICA SUMMER QUARTER REPORT Bowl America Incorporated today reported a loss of $.05 per share for its seasonally slow first quarter ended September 30, 2012, unchanged from the prior year comparable period. Management believes that the long-standing uncertainty of the economic recovery has kept customers cautious in decisions to spend on other than necessities.The Company operates in the Washington DC area and could be impacted by sequestration or other forms of downsizing the federal government. Tomorrow the Company will pay a regular quarterly dividend of $.165 per share, an increase of 3% from the prior rate.Cash reserves built-up during more prosperous times and the lack of debt have enabled the Company to continue its policy of annual dividend increases. Bowl America operates 19 bowling centers and its Class A Common Stock trades on the NYSE MKT Exchange with the symbol BWLA.A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web site www.bowlamericainc.com. * * * BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended September 30, October 2, Revenues Bowling and other $ $ Food & mdse sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest & dividend Loss before taxes ) ) Net Loss $ ) $ ) Comprehensive loss $ ) $ ) Weighted average shares outstanding LOSS PER SHARE ) ) 1 SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 09/30/12 10/02/11 ASSETS Total current assets including cash and short-term investments of $5,652 & $7,591 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 2
